DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al., Pub. No. US 2014/0310746.

As to claim 1, Larsen et al. teach a method for providing searchable media content comprising: 
generating a text file that is representative of an instance of media content, wherein the instance of media content comprises a first scene and a second scene, and wherein a first portion of the text file is representative of the first scene and a second portion of the text file is representative of the second scene (paragraphs [0040, 0047, 0054]); 
indexing the first portion with the first scene and indexing the second portion with the second scene (paragraphs [0036, 0042-0043, 0111, 0118]).  

As to claim 2, Larsen et al. teach the method of claim 1, wherein the text file is generated on the basis of closed- captioning metadata associated with the instance of media content or on the basis of subtitle metadata associate with the instance of media content (0015, 0034-0047]).  

As to claim 3, Larsen et al. teach the method of claim 1, wherein the text file is generated in a plurality of languages (paragraphs [0075, 0163, 0372, 0692, 0765]).  

As to claim 4, Larsen et al. teach the method of claim 1, wherein the instance of media content comprises an audio portion, and wherein the text file is generated by performing speech recognition of the audio portion (paragraphs [0019-0022, 0107, 0116]).  

As to claim 5, Larsen et al. teach the method of claim 1, wherein the instance of media content comprises a video portion, and wherein the text file is generated by performing image recognition of the video portion (paragraphs [0022-0022, 0135]).  

As to claim 6, Larsen et al. teach the method of claim 1, wherein the text file is generated on the basis of human input (0016-0017, 0034-0047, 0128, 0523).  

As to claim 7, Larsen et al. teach the method of claim 1, wherein the generating is performed at a media content provider, and further comprising transmitting the instance of media content along with the text file from the media content provider to a media receiving device associated with a user (paragraphs [0015, 0034-0047, 0306]).  

As to claim 8, Larsen et al. teach the method of claim 1, wherein the instance of media content originates at a media content provider, and further comprising transmitting the instance of media content from the media content provider to a media receiving device associated with a user, wherein the generating is performed at the media receiving device (paragraphs [0015, 0034-0047, 0306]).  

As to claim 9, Larsen et al. teach the method of claim 1, wherein the instance of media content comprises and audio portion and a video portion, and wherein the text file comprises text representative of the audio portion and text representative of the video portion (paragraphs [0015, 0018-0022, 0034-0047, 0159-0161]).  

As to claim 10, Larsen et al. teach the method of claim 1, wherein the instance of media content is selected from the group consisting of: a broadcast media program, an on demand program, an internet- streaming program, or a movie (0139, 0209).  

As to claim 11, Larsen et al. teach a method for searching within media content comprising: 
providing an instance of searchable media content, wherein the instance of searchable media content comprises a text file that is representative of the instance of searchable media content, wherein the instance of searchable media content comprises a first scene and a second scene, wherein a first portion of the text file is representative of the first scene and a second portion of the text file is representative of the second scene, and wherein the first portion is indexed with the first scene and the second portion is indexed with the second scene (paragraphs [0038-0046, 0053-0054, 0067, 0161, 0221]); 
receiving an input from a user indicative of a desired portion of the instance of searchable media content (paragraphs [0221, 0233-0243]); 
comparing the input with the text file to determine a matching portion of the text file, wherein the matching portion comprises either the first portion or the second portion (0221, 0233-0243]); and 
based on the comparing, outputting either the first scene or the second scene (paragraphs [0233-0243]).  

As to claim 12, Larsen et al. teach the method of claim 11, wherein receiving the input comprises receiving a textual input from a remote control device, a keyboard, or a touchscreen (paragraphs [0233-0243, 0528, 0531]).  

As to claim 13, Larsen et al. teach  the method of claim 11, wherein receiving the input comprises receiving a verbal input via a microphone (paragraphs [0532, 0706, 0640-0645]).  

As to claim 14, Larsen et al. teach the method of claim 11, wherein the instance of searchable media content comprises an audio portion and a video portion, and wherein the input comprises an indication of either the audio portion or the video portion (0015,0018-0022, 0034-0047, 0159-0161, 0233-0243]).  

As to claim 15, Larsen et al. teach the method of claim 11, wherein providing the instance of searchable media content comprises transmitting the first scene, the second scene, and the text file to a receiving device from a media content provider (paragraphs [0015, 0018, 0023, 0034-0047, 0233-0243]).  

As to claim 17, Larsen et al. teach the system of claim 16, wherein the processing device is associated with a media content provider and the storage device is associated with a media receiving device (paragraphs [0034-0047, 0106-0108, 0114-0119]).  

As to claim 18, Larsen et al. teach the system of claim 16, wherein both the processing device and the storage device are associated with a media receiving device, the media receiving device being configured to receive media from a media content provider (paragraphs [0015, 0034-0047, 0106-0108, 0114-0119, 0306]).  

As to claim 19, Larsen et al. teach the system of claim 16, wherein the storage device is associated with a media receiving device, and wherein the media receiving device is configured to receive an input from a user indicative of a desired portion of the instance of media content, wherein the desired portion comprises either the first scene or the second scene ([0040, 0047, 0054, 0128, 0523, 0306]).  

As to claim 20, Larsen et al. teach the system of claim 19, further comprising a display device that is either connected to or associated with the media receiving device, wherein the display device is - 19 -UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. P2019-11-02 (066.0733US) configured to receive and display from the storage device the desired portion of the instance of media content ([0015-0018, 0034-0047]).
As to Claim16, it has similar limitations as claim 1; therefore, it is rejected under the same rationale.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153